J-A23038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHNNY COLON                               :
                                               :
                       Appellant               :   No. 1589 EDA 2019

          Appeal from the Judgment of Sentence Entered April 29, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003425-2016


BEFORE: KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED JANUARY 5, 2021

        Johnny Colon (Colon) appeals the judgment of sentence of the Court of

Common Pleas of Philadelphia County revoking his probation and entering

judgment of sentence. He contends that the presiding judge, the Honorable

Maria B. Coyle (VOP court), committed an abuse of discretion in holding a

probation violation hearing based on a new criminal charge while it was still

pending.     In addition, Colon asserts that the VOP court erred in finding

probation violations based on possession of a controlled substance and an

unreported change of residence.

        As discussed in more detail below, we find that the VOP court did not

err in holding the violation hearing or in ruling that Colon’s possession of a


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23038-20


controlled substance warranted revocation. However, the VOP court did err

in finding a technical violation, requiring us to remand the case for

resentencing.

                                               I.

       In 2017, Colon entered a negotiated guilty plea on counts of possession

with intent to deliver a controlled substance and criminal use of a

communication facility.        He received a total sentence of five years of

probation, the terms of which required Colon to report to the Philadelphia

Adult Probation and Parole Department (Probation Department).1

       A few months later, well within the probationary period, police raided

and searched a home, acting pursuant to a valid warrant. Upon entering,

police found Colon sleeping in a bedroom on the second floor. Officers saw

no immediate indication of weapons or other contraband on Colon’s person,

but a pat-down frisk yielded several packets of cocaine.

       Moreover, during the search of the home, police obtained a billing

invoice for cable services bearing Colon’s name as well as a photograph of

Colon in a separate room. Importantly, within the home police also found a

firearm, hundreds of dollars in cash and large quantities of controlled




____________________________________________


1 While on this state parole, Colon concurrently served a term of federal
probation.


                                           -2-
J-A23038-20


substances, confirming that illegal drug transactions regularly took place

there.

       Colon was arrested on charges of possession with intent to deliver,

simple possession, and other related offenses. The Probation Department filed

a notice to the VOP court (Gagnon II Summary) enumerating several

"Potential Direct Violations" based on those new charges. Colon was held in

state custody in accordance with the detainer lodged by the VOP court.

       After a preliminary hearing2 on the new charges, all counts but one were

dismissed for failure to establish a prima facie case.    Only a single count

remained (simple possession) and the Probation Department recommended

that the violation hearing be deferred until after the open case had concluded.

The defense echoed that request.

       The Philadelphia County District Attorney (District Attorney), appearing

on behalf of the Commonwealth, also opposed the hearing, advising the VOP

court that its general policy was to seek to defer probation violation

proceedings based on new criminal charges until those new charges have been

resolved.    The District Attorney offered a number of strategic reasons for

seeking to delay Colon’s violation hearing and emphasized that the

Pennsylvania Supreme Court has long encouraged that practice.


____________________________________________


2 See Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) (requiring preliminary
“Gagnon I” hearing on whether there is probable cause of a probation
violation).


                                           -3-
J-A23038-20


      The violation hearing was continued on multiple occasions over several

months.   Ultimately, the VOP court issued an order directing the District

Attorney to proceed with the hearing and threatening contempt charges in

response to any non-compliance.      The VOP court also ordered the District

Attorney to subpoena “any and all relevant police and civilian witnesses for

appearance and to provide testimony” on the date of the hearing. VOP Court

Order, 1/16/2019, at 2.

      Before the violation hearing began on February 22, 2019, defense

counsel and the District Attorney repeated their objections to the hearing

going forward before Colon’s open case had concluded. They noted that a

delay of the hearing posed no danger to the community because a detainer

lodged against Colon had remained in effect since the time of his arrest. The

District Attorney further voiced concern that the hearing involved substantially

similar issues of fact to those at play in an imminent trial, undermining the

prosecution. See Hearing Transcript, 2/22/2019, at pp. 20-23. The VOP court

was advised that a trial on Colon’s drug possession charge was scheduled to

take place within weeks.

      The VOP court denied the motion to continue the violation hearing,

reasoning that it had repeatedly been delayed and that it was in the court’s

discretion to go forward. The District Attorney indicated that it would not call

or question the police officers who were being offered as witnesses to Colon’s

alleged probation violations. See id. at pp. 48-49. However, the VOP court


                                     -4-
J-A23038-20


again threatened the District Attorney with contempt charges, including

incarceration, if it did not elicit testimony as evidence against Colon. Id. at

p. 49.

         The District Attorney proposed for the officers to be called to the stand

so that the VOP court could question them directly, at which point the VOP

court accused the District Attorney of obstructing the proceedings due to bias

in favor of the defense. Id. at pp. 49-52. The District Attorney was ultimately

not held in contempt because a compromise was reached with the VOP court

where witnesses would be called by the District Attorney but then questioned

by the VOP court. The District Attorney then began calling witnesses, doing

so over his own objection. Id. at p. 56.

         Two police officers testified consistently at the hearing that they made

undercover drug purchases from a third party (Nelson Medina) at a home

located at 3415 E. Street in Philadelphia. Based on those transactions, the

police were granted a warrant to search the home and, upon entering, they

discovered Colon sleeping in a second-floor bedroom. The police patted down

Colon’s person and found several small packages of cocaine.            They also

searched nearby rooms and found a firearm, other drugs and a cable bill

bearing Colon’s name. A picture of Colon was also found in the home.

         Prior to executing the warrant, police did not know that Colon would be

present and they had seen no indication that Colon had participated in the




                                        -5-
J-A23038-20


distribution of drugs. The officers also had no reason to think that Colon could

be armed at the time he was patted down.

      A “bulge” in Colon’s pants, which was found to be caused by bags of

cocaine, was not noticed by police until after the frisk began:

      Defense counsel: A the time that you patted him down, could
      you see any bulge or any sign that he was armed?

      Officer: I think I already answered that to say no.
Id. at p. 98. The officer clarified further that once the bulge was detected

during the frisk, the officer’s only concern was that it could be narcotics. He

testified that it was department policy to always search individuals present

during the execution of a warrant.

      The defense moved to suppress the evidence obtained by the police

during the pat-down search, arguing there was no indication prior to the

search that he was armed and dangerous. The defense also pointed out that

since no technical violations of probation had been alleged, the evidence was

insufficient to establish that Colon had violated any probationary terms.

      The VOP court denied the motion to suppress the fruits of the pat-down

search. It went on to find that Colon had committed two probation violations

that warranted revocation.    The first was the possession of drugs (a new

criminal offense) and the second was based on a change of address without

notifying the Probation Department (an uncharged technical violation). See

1925(a) Opinion, 10/8/2019, at 17-19; Hearing Transcript, 2/22/2019, at pp.

112-13.

                                     -6-
J-A23038-20


      About two weeks after the violation hearing and finding of violation but

prior to sentencing, Colon’s criminal case was closed, with all counts being

dropped or dismissed pursuant to the speedy trial rule.        Accordingly, the

Probation Department recommended to the VOP court that Colon be allowed

to continue serving probation. See Gagnon II Summary, 4/23/2019.

      Contrary to that recommendation, the VOP court revoked Colon’s

probation, finding that the conduct underlying the drug possession charge and

unreported change of address justified a prison term of total confinement.

Colon received nearly the maximum possible sentence on his two convictions,

totaling a prison term of 5.5 to 14 years.

      A timely motion to vacate revocation or to modify the sentence was

denied. A notice of appeal was filed; as was a 1925(b) statement. In his

appellate brief, Colon raises the following three issues:

      1. Where the only charged violation was a “potential direct
      violation” based on a new pending case, was it not an abuse of
      discretion and violation of due process in the circumstances of this
      case for the judge to sua sponte order a [probation violation
      hearing], and, then refuse to void the resulting revocation when
      the underlying new criminal charge was dismissed.?

      2. Did not the [trial] court err in denying suppression of drugs
      taken from [Colon] because police violated his constitutional
      rights when, for the routine purpose of officer safety, they frisked
      him without reasonable suspicion that he was armed and
      dangerous, and searched him without probable cause?

      3. Was it not a violation of statutory law and due process
      protections when the [trial] court revoked probation based on
      uncharged and unproven violations of alleged probation
      conditions?


                                     -7-
J-A23038-20


Appellant’s Brief, at 2.

       Although the Commonwealth argues in its brief that Colon was legally

searched, it agrees with him that the VOP court’s order should be overturned.

The Commonwealth contends that the VOP court abused its discretion in

holding the violation hearing prior to the resolution of Colon’s pending case.3

Moreover, the Commonwealth agrees that the order on review should be

vacated because the VOP court found Colon violated probation due to an

unreported change of address despite that he never received notice that the

violation hearing would encompass any such technical violations.

                                               II.

       The preliminary issue before us is whether the VOP court erred in

holding Colon’s violation hearing prior to the resolution of a pending charge

that was an alleged basis for probation revocation.4      Both Colon and the

____________________________________________


3Much of the Commonwealth’s brief concerns the animus Judge Coyle directed
at the Philadelphia County District Attorney, but Colon, who is the sole
appellant, has not adopted the claim that his probation revocation and
sentence should be overturned on that particular ground. We note, though,
that Judge Coyle’s conduct toward the District Attorney looms large in a
pending case. See Commonwealth v. Mayfield, 224 A.3d 718 (Pa. Super.
2019) (transferring case to Pennsylvania Supreme Court to determine
whether Judge Coyle erred in dismissing District Attorney from case and
appointing a special prosecutor due to dispute over whether probation
violation hearing should go forward).

4“Our review is limited to determining the validity of the probation revocation
proceedings and the authority of the sentencing court to consider the same
sentencing alternatives that it had at the time of the initial sentencing.”
Commonwealth v. Perreault, 930 A.2d 553, 557 (Pa. Super. 2007); see



                                           -8-
J-A23038-20


Commonwealth urge us to find that where they mutually agree that a violation

hearing should be deferred until a new criminal case has been resolved, the

VOP court should be required to wait, rendering any premature revocation a

legal nullity.

                                               A.

       The statute which governs the revocation of probation provides that

once a judgment of sentence has been entered against a defendant, the court

retains authority to modify the terms while the sentence is being served:

       The court has inherent power to at any time terminate continued
       supervision, lessen the conditions upon which an order of
       probation has been imposed or increase the conditions under
       which an order of probation has been imposed upon a finding that
       a person presents an identifiable threat to public safety.

42 Pa.C.S. § 9771(a).         Probation may be revoked if a court finds, by a

preponderance of the evidence, that the probationer either:     1) violated a

specific condition of his or her probation; or 2) engaged in criminal conduct.

See Commonwealth v. Foster, 214 A.3d 1240, 1243 (Pa. 2019); see also

42 Pa.C.S. § 9771(c) (permitting a sentence of total confinement upon

revocation where defendant has been convicted of a new offense or conduct

indicates likelihood of future crimes).



____________________________________________


also 42 Pa.C.S. § 9771(b). “Revocation of a probation sentence is a matter
committed to the sound discretion of the VOP court and that court’s decision
will not be disturbed on appeal in the absence of an error of law or an abuse
of discretion.” Commonwealth v. Smith, 669 A.2d 1008, 1011 (Pa. 1996).


                                           -9-
J-A23038-20


      At the violation hearing, sufficient evidence of probative value must be

presented to demonstrate that a violation of probation occurred.             See

Commonwealth v. Allhouse, 969 A.2d 1236, 1240 (Pa. Super. 2009).

“Absent such evidence, a violation of probation does not occur solely because

a judge believes the probationer’s conduct indicates that probation has been

ineffective to rehabilitate or to deter against antisocial conduct.” Foster, 214
A.3d at 1243. “Revocation and resentencing are warranted if, in the face of a

new criminal act or the violation of a condition of probation, the court finds

that probation is no longer achieving its desired aims of rehabilitation and

deterring criminal activity.” Id. at 1251.

      At a violation hearing, a probationer’s due process rights include the

following:

      (a) written notice of the claimed violations of (probation or)
      parole; (b) disclosure to the (probationer or) parolee of evidence
      against him; (c) opportunity to be heard in person and to present
      witnesses and documentary evidence; (d) the right to confront
      and cross-examine adverse witnesses (unless the hearing officer
      specifically finds good cause for not allowing confrontation); (e) a
      “neutral and detached” hearing body such as a traditional parole
      board, members of which need not be judicial officers or lawyers;
      and (f) a written statement by the factfinders as to the evidence
      relied on and reasons for revoking (probation or) parole.

Commonwealth v. Ferguson, 761 A.2d 613, 617-18 (Pa. Super. 2000).

      Additionally, this Court has recently held that where a defendant is

acquitted of a criminal charge which was the sole basis for a probation

revocation, probation must be reinstated. See Commonwealth v. Giliam,

223 A.3d 863, 867 (Pa. Super. 2020) (holding that since “violation of

                                     - 10 -
J-A23038-20


probation was based solely on allegations of new criminal charges for which

[probationer] was later acquitted, ultimately, no violation of probation

occurred.”).

                                      B.

      As to the timing of a violation hearing where new criminal charges are

pending, our Supreme Court has repeatedly stated that it is preferable but not

required for a violation hearing to take place after a trial on the new charges

has concluded. See e.g., Commonwealth v. Brown, 469 A.2d 1371, 1376

(Pa. 1983); Commonwealth v. Burrell, 441 A.2d 744, 746 (Pa. 1983). “[I]t

is clear that there is no statutory restriction in this State that would prevent

the court from holding a hearing where the alleged violation is the commission

of an offense during the probationary period prior to the trial for the

subsequent offense.”    Commonwealth v. Kates, 305 A.2d 701, 706 (Pa.

1973).

      A central reason for our Supreme Court’s preference is that deferring

the violation would help “avoid the risk of entering a VOP sentence that would

ultimately be void if the defendant were acquitted of the new charges.”

Commonwealth v. Infante, 888 A.2d 783, 793 (Pa. 2005), abrogated on

other grounds by Commonwealth v. Foster, 214 A.3d 1240, 1243 (Pa.

2019); see also Brown, 469 A.2d at 1376; Commonwealth v. Davis, 336
A.2d 616, 623 (Pa. Super. 1977).




                                     - 11 -
J-A23038-20


      Here, the Probation Department submitted to the VOP court a Gagnon

II Summary outlining potential violations of Colon’s probation, including new

criminal offenses. Although the District Attorney sought to delay the violation

hearing until the new charges were resolved, the VOP court opted to press

forward while they were still pending.    Approximately one month after the

violation hearing was held and before the sentencing, all the new charges were

either dropped or barred by the speedy trial rule.

      Nevertheless, we can find no error in the VOP court’s decision to hold

the violation hearing because it was a matter of judicial discretion.       The

violation hearing was not “prosecutorial” in nature, as it related to the terms

of Colon’s ongoing probationary sentence and the propriety of allowing him to

continue serving his sentence outside of state custody.

      As long as Colon remained on probation, Section 9771(a) gave the VOP

court authority to hold a violation hearing, make findings of fact and determine

whether supervised release should continue in light of alleged violations. See

42 Pa.C.S. § 9771(a) (outlining court’s inherent power to revoke probation).

Nothing in the District Attorney’s statutory mandate indicates the contrary.

Accordingly, neither the defense nor the District Attorney had a say in when




                                     - 12 -
J-A23038-20


or whether the VOP court could proceed against Colon once his new criminal

charges were reported by the Probation Department.5

                                               C.

       The dismissal of Colon’s criminal charge for possession does not entitle

him to a reinstatement of probation. This would only be the case if through

an acquittal of that charge, Colon had proven that a violation of probation had

never occurred. See Giliam, 223 A.3d at 867.

       The subsequent dismissal of Colon’s new case, based on speedy trial

grounds, is different from an acquittal because it is a procedural result that

does not at all bear on his guilt or innocence. See Commonwealth v. Banks,

198 A.3d 391, 403 (Pa. Super. 2018) (holding that where a new criminal

charge was nolle prossed, “no similar factual resolution occurred”); see also

Commonwealth v. Joe, 649 WDA 2019 (Pa. Super. August 11, 2020)

(unpublished memorandum) (explaining that a nolle prossed charge could be

used to establish a probation violation if sufficient evidence of criminal conduct

is introduced).

       At the violation hearing in this case, evidence was elicited showing that

Colon illegally possessed controlled substances with intent to distribute them.

Even though the speedy trial rule procedurally barred the Commonwealth from


____________________________________________


5 As to the VOP court’s attempt to dictate to the District Attorney how to
proceed against Colon at the violation hearing, we find no legal support for
such authority.


                                          - 13 -
J-A23038-20


prosecuting Colon for that offense, this did not prevent the VOP court from

determining, by a preponderance of the evidence, that Colon’s criminal

conduct made him unsuited for supervised release. See Foster, 214 A.3d at

1243; see also 42 Pa.C.S. § 9771.

                                           III.

                                               A.

       We now turn to Colon’s substantive arguments. He claims first that the

VOP court could not revoke his probation based on possession of a controlled

substance because the only evidence that he committed that offense was

obtained in violation of his Fourth Amendment right to be free from

unreasonable searches.6 However, the VOP court did not err in finding that

the police lawfully obtained that evidence during the execution of a valid

warrant to search the home.7




____________________________________________


6 The exclusionary rule, which bars use of evidence obtained during an illegal
search, applies in the context of a probation violation hearing.          See
Commonwealth v. Arter, 151 A.3d 149, 167-68 (Pa. 2016) (holding that
under the Pennsylvania Constitution, evidence obtained in violation of
probationer’s constitutional rights may not be used to prove a probation
violation occurred).

7 “Our standard of review in addressing a challenge to the denial of a
suppression motion is limited to determining whether the suppression court’s
factual findings are supported by the record and whether the legal conclusions
drawn from those facts are correct.” Commonwealth v. Mathis, 125 A.3d
780, 783 (Pa. Super. 2015).


                                          - 14 -
J-A23038-20


      The warrant alone did not authorize the police to search Colon’s person,

so some other basis was needed to make the pat-down lawful. Generally, in

order for a pat-down to be justified, police must have a well-founded belief

that the subject is armed and dangerous. See generally Ybarra v. Illinois,

444 U.S. 85, 93-96 (1979); see also Terry v. Ohio, 392 U.S. 1, 21-24

(1968); Commonwealth v. Grahame, 7 A.3 d 810, 815-17 (Pa. 2010).

Police must be able to articulate something more than a generalized suspicion,

and mere presence in an area where crime has occurred is insufficient. See

Grahame, 7 A.3d at 815-17.

      At Colon’s violation hearing, the officers who searched Colon’s person

were unable to articulate any reason to think that he was armed and

dangerous prior to the frisk. They testified that they saw nothing to indicate

that he possessed a weapon or otherwise posed a danger. The officers also

confirmed that Colon was not named in the search warrant or previously linked

to the circumstances that prompted it.

      However, even if we were to find that the police initially exceeded the

scope of the warrant when Colon was frisked, the evidence would still be

admissible under the doctrine of inevitable discovery. There is no dispute in

this case that the police obtained a valid warrant to search the home that

Colon was occupying. Police were granted the warrant after staging a number

of drug purchases at that location.      While they were legally in the home

executing the warrant, police found firearms, controlled substances and


                                    - 15 -
J-A23038-20


evidence that Colon at least occasionally resided in the home.       All of this

evidence was recovered by police independently of their frisk of Colon’s

person.

      When it can be established “by a preponderance of the evidence that

the illegally obtained evidence ultimately or inevitably would have been

discovered    by   lawful   means,   then     the   evidence   is   admissible.”

Commonwealth v. Gonzalez, 979 A.2d 879, 890 (Pa. Super. 2009); see

also Commonwealth v. Bailey, 986 A.2d 860, 862 (Pa. Super. 2009)

(same).

      This test is clearly met because even had Colon not immediately been

frisked when police first encountered him, all of the other incriminating

evidence found in the home would have justified a search of his person

incident to arrest. Once the police obtained a valid warrant and entered the

home, it is more likely than not that the drugs in Colon’s pocket would have

been discovered, making that evidence admissible to prove a probation

violation.

      Further, the frisk was lawful because police may detain and search a

probationer’s person as long as there is “reasonable suspicion to believe that

[he] possesses contraband or other evidence of violations of the conditions of

supervision.” 42 Pa.C.S. § 9912(d)(1)(i). Colon was serving probation at the

time of the pat-down. As such, he would have been subject to a search of his

person even without the officers having reason to believe he was armed and


                                     - 16 -
J-A23038-20


dangerous.       Under the circumstances outlined above, the police had

reasonable suspicion that Colon possessed contraband or evidence of a

probation violation at the time he was searched. Consequently, the VOP court

did not err in finding the fruit of the search admissible at the violation hearing

and relying on it as grounds to revoke Colon’s probation.8

                                               B.

       Next, Colon argues that the VOP court erred in revoking his probation

based on a technical violation – unreported change of residence – that had

never been formally alleged prior to the violation hearing.        When Colon’s

violation hearing began, the only potential violation concerned the alleged

commission of a new criminal offense.

       Both the Commonwealth and Colon argue that no evidence was adduced

at the violation hearing showing that Colon’s probationary terms required him

to report a change of address. The assigned probation officer did not appear

at the violation hearing, and the summaries of potential probation violations

submitted to the VOP court never included the failure to report a change of

address.




____________________________________________


8 Neither the Commonwealth in its brief nor the VOP court in its opinion
specifically referenced the inevitable discovery doctrine or Colon’s status as a
probationer to justify the pat-down, but the ruling on the admissibility of the
evidence may be affirmed on alternative grounds. See Commonwealth v.
Bostick, 958 A.2d 543, 559 (Pa. Super. 2008).


                                          - 17 -
J-A23038-20


       By nevertheless finding Colon in violation of his probation based on that

conduct, the VOP court erred. See Morrissey v. Brewer, 408 U.S. 471, 488-

89 (1972) (holding that due process requires advance written notice of

potential parole violations); Kates, 305 2d at 709 n.10 (applying Morrissey

to probation proceedings).

       It is well established that a court cannot consider unalleged technical

violations   when     revoking     probation       and   imposing   sentence.   See

Commonwealth v. Carver, 923 A.2d 495, 499 (Pa. Super. 2007) (reversing

order of probation revocation and remanding to give court “opportunity to

analyze whether Appellant’s probationary conduct warrants revocation under

the applicable legal mandates.”); Commonwealth v. Alexander, 331 A.2d
836, 838-39 (Pa. Super. 1974) (reversing revocation order for new hearing

where probationer was notified of substantive, but not technical, violations of

probation).9

       Even if the VOP court had revoked Colon’s probation and imposed the

sentence solely due to his new criminal conduct, the sentence may still be

found invalid due to consideration of an impermissible sentencing factor:



____________________________________________


9In its 1925(a) opinion, the VOP court also mentioned for the first time that
Colon’s unpaid court fees were a technical violation justifying revocation. See
1925(a) Opinion, 10/8/2019, at 28. Neither this additional technical violation
nor any other technical violation was ever alleged in a Gagnon II summary,
and for the same reasons as those outlined above, the VOP court erred in
considering unpaid fees at the violation hearing and sentencing.


                                          - 18 -
J-A23038-20


       In deciding whether a trial judge considered only permissible
       factors in sentencing a defendant, an appellate court must, of
       necessity, review all of the judge’s comments. Moreover, in
       making this determination it is not necessary that an appellate
       court be convinced that the trial judge in fact relied upon an
       erroneous consideration; it is sufficient to render a sentence
       invalid if it reasonably appears from the record that the trial court
       relied in whole or in part upon such a factor.

Commonwealth v. Dugan, 483 A.2d 965, 969 (Pa. Super. 1984) (quoting

Commonwealth v. Bethea, 379 A.2d 102, 106-07 (Pa. 1977)).

       Our Supreme Court has clarified that resentencing may be required as

a matter of law where the impermissible factor arises from the violation of a

constitutional right, as is the case here, because the error relates directly to

the sentence’s legality rather than a discretionary aspect of the sentence. See

generally Commonwealth v. Smith, 673 A.2d 893, 896 (Pa. 1996)

(affirming sentence despite consideration of impermissible factor because it

did “not implicate constitutional rights” and sentence was otherwise justified

by proper factors).10

       In numerous cases, we have held that where a court conducts a

sentencing in reliance on previously undisclosed facts in violation of



____________________________________________


10 Where an appellate claim involves a discretionary aspect of a sentence, the
issue must be raised in accordance with Pa.R.A.P. 2119(f), and the claim must
be reviewed under an abuse of discretion standard.            See generally
Commonwealth v. Cartrette, 83 A.3d 1030 (Pa. Super. 2013); 42 Pa.C.S.
§ 9781(c)-(d). In his brief, Colon only asserted error in terms of the illegality
of his sentence and not that the sentence was an abuse of discretion by the
VOP court.


                                          - 19 -
J-A23038-20


constitutional due process rights, the sentence must be vacated. See e.g.,

Commonwealth v. Schwartz, 418 A.2d 637, 638-39 (Pa. Super. 1980)

(resentencing required where judge relied on ex parte information that was

not disclosed to the defendant, depriving him the chance to dispute it);

Commonwealth v. Rhodes, 990 A.2d 732, 746-48 (Pa. Super. 2009)

(resentencing required where defendant did not have notice court would be

considering police reports not introduced to the record or disclosed to

counsel); see also Commonwealth v. Cooper, 499 MDA 2016 (Pa. Super.

November 22, 2016) (unpublished memorandum) (ordering resentencing

where court did not notify defendant ahead of sentencing hearing that

photographic evidence would be taken into account).

      At the violation hearing in this case, the VOP court announced that Colon

had violated his probation by failing to report that he had changed his address.

The finding of this technical violation deprived Colon of his due process right

to notice of all alleged violations. Had Colon known that a change of address

would be at issue, he could have been better able to refute that fact.

      Because the VOP court’s reliance on an unalleged probation violation is

impermissible and a clear violation of Colon’s constitutional rights, we must

remand the case so that he may be resentenced based only on valid

considerations, including Colon’s criminal conduct while serving probation. On




                                     - 20 -
J-A23038-20


remand, Colon would be permitted to seek the recusal or disqualification of

the presiding judge.11

       Order vacated.         Case remanded with instructions.     Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2021




____________________________________________


11 Colon has not briefed the issue of whether Judge Coyle should have been
recused or disqualified so that issue cannot be resolved here. However, Colon
may seek such relief at a later point. See Commonwealth v. Lucky, 229
A.3d 657 (Pa. Super. 2020) (ordering resentencing and denying request for a
different judge because the issue was not raised on appeal, but permitting
Colon on remand to request recusal of Judge Coyle). In doing so, Colon would
not be barred from citing Judge Coyle’s previous animus toward the District
Attorney. See Commonwealth v. Brown, 3234 EDA 2018, at *12 (Pa.
Super. August 7, 2020) (“[T]he record shows that Judge Coyle exhibited a
personal interest in the resentencing sufficient to invalidate the proceedings
based upon an impermissible appearance of partiality and ill will.”). Judge
Coyle’s treatment of Colon and defense counsel may also be relevant. See
id.; see also 1925(a) Opinion, 10/8/2019, at 27 (mischaracterizing Colon’s
non-frivolous suppression grounds as an “absurd assertion [that] presented
nothing more than a blatant effort to disguise the full extent of his violating
and criminal conduct[.]”).

                                          - 21 -